DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yu-Te Terry Chen on 1/31/2022.
The application has been amended as follows: 
1.	(Currently Amended) A deep ultraviolet light emitting device comprising:
	a sapphire substrate having a light extraction surface;
	an n-type semiconductor layer provided on the sapphire substrate;
	an n-side electrode provided in a partial region on the n-type semiconductor layer;
	an active layer provided in a region on the n-type semiconductor layer different from the partial region and having a band gap of 3.4 eV or larger; 
	a p-type semiconductor layer provided on the active layer; 
	a p-side electrode provided on a top surface of the p-type semiconductor layer; and
	a protective layer covering plural side surfaces of each of the active layer and the p-type semiconductor layer, the protective layer being transparent to deep ultraviolet light emitted by the active layer, wherein
	the top surface of the p-type semiconductor layer has a first portion with which the p-side electrode is in physical contact and a second portion with which the p-side electrode is not in physical contact,

the protective layer is in physical contact with a top surface of the n-type semiconductor layer,
	the protective layer is not in physical contact with the top surface of the p-type semiconductor layer,
	the deep ultraviolet light emitted by the active layer is output outside from the light extraction surface, and
	the plural side surfaces of each of the active layer and the p-type semiconductor layer are inclined with respect to an interface between the n-type semiconductor layer and the active layer, and an angle of inclination of the plural side surfaces are not less than 15° and not more than 50°;
wherein the n-type semiconductor layer has a side surface perpendicular to the interface and the side surface of the n-type semiconductor layer is not coated with the protective layer.

2.	(Currently Amended) The deep ultraviolet light emitting device according to claim 1, 

	the n-type semiconductor layer, the active layer, and the p-type semiconductor layer are AlGaN-based semiconductor layers.

6.	(Currently Amended) A deep ultraviolet light emitting device comprising:
	a sapphire substrate having a light extraction surface;
	an n-type semiconductor layer provided on the sapphire substrate;
	an n-side electrode provided in a partial region on the n-type semiconductor layer;
	an active layer provided in a region on the n-type semiconductor layer different from the partial region and having a band gap of 3.4 eV or larger;
	a p-type semiconductor layer provided on the active layer; 
	a p-side electrode provided on a top surface of the p-type semiconductor layer; and
	a protective layer covering plural side surfaces of each of the active layer and the p-type semiconductor layer, the protective layer being transparent to deep ultraviolet light emitted by the active layer, wherein

the protective layer is in physical contact with the plural side surfaces of each of the active layer and the p-type semiconductor,
the protective layer is in physical contact with a top surface of the n-type semiconductor layer,
	the protective layer is not in physical contact with the top surface of the p-type semiconductor layer,
	the deep ultraviolet light emitted by the active layer is output outside from the light extraction surface, and
	the plural side surfaces of each of the active layer and the p-type semiconductor layer are inclined with respect to an interface between the n-type semiconductor layer and the active layer, and an angle θa of inclination of the plural side surfaces meet a relationship of the following expression

    PNG
    media_image1.png
    102
    518
    media_image1.png
    Greyscale

	wherein n1 is a refractive index of the active layer;
wherein the n-type semiconductor layer has a side surface perpendicular to the interface and the side surface of the n-type semiconductor layer is not coated with the protective layer.

Allowable Subject Matter
Claims 1, 2, and 4-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 6, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “the protective layer being transparent to deep ultraviolet light emitted by the active layer,” in combination with “the top surface of the p-type semiconductor layer has a first portion with which the p-side electrode is in physical contact and a second portion with which the p-side electrode is not in physical contact, the protective layer is in physical contact with the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 2015/0091046; herein “Lee ‘046”) is cited for showing a sapphire substrate which is n-type. Note that the allowable independent claims require a sapphire substrate in addition to the n-type semiconductor layer having the side surfaces perpendicular to the interface. Thus, although the substrate of Lee (US 2006/0145174; herein “Lee ‘174”) can be modified to be an n-type sapphire substrate according to the teachings of Lee ‘046, the resulting device would not read on the claims because they additionally require a sapphire substrate with the light extraction surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        1/31/2022